Citation Nr: 1726572	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and a disorder characterized by memory loss.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2013 and May 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

While the appeal was in remand status, the RO issued a rating decision in November 2016 granting service connection for a low back disability.  This represents a full grant of the benefits sought with respect to the low back issue.

The issues of headaches and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has any current disability resulting from his in-service head injury.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, VA provided adequate notice respecting the issues on appeal in a letter to the Veteran in January 2008.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA also provided relevant and adequate examinations in October 2013 and July 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subjects of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As regards the Veteran's claim for service connection for residuals of a head injury, he initially filed a claim for service connection for a head injury sustained during service, asserting that it caused him to have memory loss, headaches, and anxiety problems.  The Board later characterized the Veteran's claim for memory loss and anxiety as part of a broader psychiatric disorder claim.  VA also considered headaches as a separate issue; both claims are discussed in the Remand section.

The Veteran reported a head injury resulting from a motor vehicle accident in May 1980 in Germany.  The Veteran was a passenger in a car when it rolled several times, and a piece of broken glass became lodged in his temple.  The Veteran sought treatment several days after the accident for headaches and back pain.

The Veteran reported, and his records reflect, a second head injury in January 1981 after being struck in the right temple during a bar fight.  He reported slight dizziness, but no loss of consciousness or unsteady gait.  The Veteran complained of right-side headaches.

As VA has segregated headaches as a separate issue, what remains is other residuals from the head injuries sustained during service.  The Veteran underwent traumatic brain injury (TBI) VA examinations in October 2013 and July 2016.  Neither examiner was able to confirm that the head injuries reported in service caused any TBI, and neither found any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  Further, an October 2015 CT scan of the Veteran's brain returned normal results.  The Veteran has not reported any other symptoms relating to a head injury.  Accordingly, the Board finds there is no current diagnosis of any residual disability from the Veteran's in-service head injuries.

Without a diagnosis, the Veteran's service connection claim for head injury residuals must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).  


ORDER

Service connection for residuals of a head injury is denied.


REMAND

The Veteran seeks service connection for recurring headaches.  The Veteran's service treatment records reflect multiple occasions during service on which the Veteran sought treatment for symptoms including headaches.  The Board notes that the Veteran checked the entry "frequent or severe headaches" on his enlistment examination, and the examiner noted in the physician's summary that a recent headache had resolved and had not interfered with the Veteran's work.  Nonetheless, no headache disability was clinically noted by the examiner.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under section 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.  

Here, the Veteran's enlistment examination included a self-reported medical history, in which the Veteran reported frequent or severe headaches.  Although the examiner made note of a recent headache in the physician's summary, this space is for examiners to elaborate on all positive answers in the medical history.  The examiner did not make note of the headache in the summary of defects and diagnoses, where only tinea versicolor and dental caries were noted.  Accordingly, the Board finds that the examiner's note on the Veteran's enlistment examination is an elaboration of the Veteran's positive response in the self-reported medical history, and not a clinical notation of a headache disability.  Therefore, the presumption of soundness attaches in this case with respect to a chronic headache condition, and the burden shifts to VA to rebut the presumption by showing by clear and unmistakable evidence both that the disability pre-existed service and that it was not aggravated during service.  Given that the only evidence of a pre-existing headache disability is the Veteran's own report of frequent or severe headaches and given that the Veteran sought treatment for headaches during service, the Boards finds that VA cannot rebut the presumption of soundness in this case.

Because the presumption of soundness attached and was not rebutted as to a chronic headache condition, the salient question in this case is whether any current chronic headache condition is directly related to the Veteran's military service, and not whether any pre-existing condition was aggravated during service.  

The Veteran underwent VA headaches examinations in October 2013 and July 2016.  The October 2013 examination shows a diagnosis of chronic headache.  However, both the examiners rested negative nexus opinions on the absence of a confirmed TBI, and did not discuss whether the Veteran's headaches could be etiologically separate from the head injuries.  Therefore, the Board finds that a remand is necessary in order to obtain another VA examination which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

As to the Veteran's psychiatric disorder claim, the Veteran initially filed claims for memory loss and anxiety, also claimed as post-traumatic stress disorder, which the Board broadened in May 2016 to be considered as a claim of service connection for a psychiatric disorder, to include anxiety and depression.  

The Veteran underwent a psychological evaluation in association with his application for Social Security Administration benefits in June 2007 with a private psychologist.  The psychologist's diagnostic impression was recorded as adjustment disorder, with depressed mood, and memory problems.  

In October 2013, the Veteran underwent a VA psychiatric examination, at which he was administered an MMPI-2 test.  The examiner opined that the results of the test were uninterpretable and invalid based on validity indicators that signaled the Veteran was over-reporting and over-endorsing psychiatric factors and symptoms.  The VA examiner opined that there was no current mental disorder.

Similarly, in a July 2016 VA examination, a different VA examiner opined that the Veteran did not currently meet DSM-5 criteria for any mental health disorder.  The examiner opined that the Veteran's short-term memory lapses were not related to his head injury during service, as they did not follow the typical recovery trajectory following traumatic brain injury of gradual improvement over time.

Neither VA examiner addressed the validity of the June 2007 diagnosis and what relationship it had to their findings of no diagnosis.  Therefore, a new examination is required to determine if the Veteran meets the criteria for any diagnosis of an acquired psychiatric disorder.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (Board must address all psychiatric diagnoses in appeal period in context of Veteran's service connection claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tampa VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA headaches examination with an appropriate VA clinician.  The examiner should first be instructed that because no chronic headache condition was clinically noted on the Veteran's military entrance examination, the Veteran is presumed sound at entrance into the military as to his headaches, and the examiner must disregard any evidence suggesting the Veteran had any pre-existing chronic headache condition prior to military service.

The examiner must review the claims file and this remand; consideration of such should be reflected in the addendum opinion report.  All tests deemed necessary should be performed.

The examiner is to provide the following opinions:

(i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic headaches were caused by or initially manifested in service.

(ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache complaints documented in his service treatment records were manifestations of the current chronic headache condition.

(iii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic headaches were caused or aggravated by any of his service-connected disabilities.  If aggravation of the Veteran's chronic headaches by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his chronic headaches prior to aggravation by the service-connected disabilities.

Facts and medical principles relied on to arrive at an opinion should be set forth.  In the event the examiner cannot provide the above opinions without resorting to mere speculation, a detailed explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA psychiatric examination with an appropriate VA clinician.  The examiner must review the claims file and this remand.  All tests deemed necessary should be performed.

The examiner should opine as to whether the Veteran meets or met the criteria for any diagnosis of an acquired psychiatric disorder from 2007 to present.  If the examiner determines that the Veteran met the criteria for a psychiatric diagnosis at any point during the appeal (even if currently resolved), the examiner must opine as to whether the psychiatric disability at least as likely as not (50 percent or greater probability) is caused by or initially manifested in service.  If the examiner determines that the Veteran did not meet the criteria for a psychiatric disability at any point since 2007, the examiner must address why the June 2007 diagnosis of adjustment disorder, with depressed mood, and memory problems is not a valid diagnosis.  

If it is at least as likely as not that the June 2007 diagnosis is valid, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the adjustment disorder diagnosed in the June 2007 private psychiatric examination is caused by or initially manifested in service.

Facts and medical principles relied on to arrive at an opinion should be set forth.  In the event the examiner cannot provide the above opinions without resorting to mere speculation, a detailed explanation as to why this is so must be provided.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for headaches and a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


